Citation Nr: 1039383	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-00 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, including generalized anxiety 
disorder, to include panic attacks and a panic disorder (anxiety 
disability).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In his January 2009 substantive appeal, the Veteran requested a 
personal hearing before a member or members of the Board.  In a 
subsequent letter sent to the Veteran in May 2010, the RO 
informed the Veteran of a Board hearing scheduled in June 2010.  
The Veteran submitted a statement to the RO in May 2010 and 
indicated that he could not attend the scheduled Board hearing as 
his anxiety and panic attacks would prevent him from attending.  
Accordingly, the hearing request is considered to have been 
withdrawn.  See 38 C.F.R. § 20.702 (2010).


FINDINGS OF FACT

1.  In an unappealed rating decision from December 1989, the RO 
denied the Veteran's claim of entitlement to service connection 
for an anxiety disability.

2.  Evidence received since the December 1989 final decision by 
the RO, which denied the Veteran's claim for entitlement to 
service connection for an anxiety disability, does not raise a 
reasonable possibility of substantiating that claim.

3.  Diabetes mellitus did not have onset during active service or 
within one year of separation from active service, and is not 
otherwise etiologically related to the Veteran's active service.





CONCLUSIONS OF LAW

1.  The December 1989 rating decision that denied a claim of 
service connection for an anxiety disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been received since the 
December 1989 rating decision that denied a claim of entitlement 
to service connection for an anxiety disability, and that claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).

3.  The criteria for service connection for diabetes mellitus 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In December 1989, the RO denied service connection for an anxiety 
disorder.  The Veteran did not appeal the decision and the 
decision is final.  38 U.S.C.A. § 7104 (West 2002).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Hence, before reaching the issue of 
whether service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. West, 
12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. 
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans v. Brown, 9 
Vet. App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such evidence 
must tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  The evidence to be considered in 
making this new and material determination is that added to the 
record since the last final denial on any basis.  Id.

From the face of the December 1989 rating decision, the bases for 
the denial of service connection for an anxiety disability was 
that the Veteran's enlistment and separation examinations, to 
include clinical records, were absent of any complaints of, 
findings for, or diagnosis of a nervous disorder during active 
service.  In short, there was no in-service incurrence of 
disease.  

Based on the above, in order to reopen the claim for service 
connection for an anxiety disability, the evidence submitted by 
the Veteran to the RO since the final disallowance in December 
1989 must be non-redundant, non-cumulative, and must establish 
that his anxiety disability was incurred or aggravated in active 
service.

Notwithstanding the RO's decision to reopen this claim, the Board 
has jurisdictional responsibility to determine whether it is 
proper to reopen the claim.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); citing 38 U.S.C.A. §§ 5108, 7105(c).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this claim.  
Only if the Board determines that new and material evidence 
sufficient to reopen the claims has been received, will the Board 
proceed to address the merits.  Otherwise, the analysis ends with 
a decision to not reopen the claim.

Since the December 1989 final disallowance, the RO has received 
treatment records from Southeastern Arizona Behavioral Health 
Services, Southeastern Arizona Psychiatric Health Facility, and 
Dr. "P.E."  These treatment reports consistently indicate 
treatment for the Veteran's psychiatric symptoms, to include an 
anxiety disability.  

While these treatment reports are new evidence, they are not 
material evidence.  None of this new evidence raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for an anxiety disability as they fail to establish 
that the Veteran's anxiety disability was incurred in or caused 
by military service from March 1961 to March 1965, more than 46 
years ago.

The Board has also carefully reviewed the Veteran's extensive 
Social Security Administration (SSA) records submitted to the RO.  
These records contain numerous diagnoses of the Veteran's anxiety 
disability and the SSA, in fact, awarded the Veteran disability 
insurance benefits based on his anxiety "disability," among 
others.  However, VA is not bound by the findings of disability 
and/or unemployability made by other agencies, including SSA.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating 
the SSA's favorable determination, while probative evidence to be 
considered in the claim with VA, is not dispositive or altogether 
binding on VA since the agencies have different disability 
determination requirements).  

Of significance, these records do not establish that the 
Veteran's anxiety disability was incurred in or caused by 
military service more than 46 years ago.  Thus, this evidence is 
not material as it does not raise a reasonable possibility of 
substantiating the Veteran's claim for service connection for an 
anxiety disability.

In summary, new and material evidence has not been received to 
reopen the Veteran's claims for entitlement to service connection 
for an anxiety disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including diabetes mellitus, as is 
claimed here, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree within 
one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2010).

Service treatment records are absent for any treatment for, or 
diagnosis of, diabetes mellitus.  In his separation report of 
medical examination from February 1965, the Veteran had a normal 
clinical evaluation of all his systems.  An associated report of 
medical history, dated February 1965, indicated that the Veteran 
had no history of or treatment for diabetes mellitus.  Indeed, 
both reports noted that the Veteran denied "all other 
significant medical or surgical history."

These records, as a whole, weigh heavily against the Veteran's 
claim as they show that he did not have a disability, claimed as 
diabetes mellitus, during service.

Furthermore, because there is no finding of diabetes mellitus 
within one year after separation from active service, the 
presumptive provisions for chronic diseases are not for 
application.

Private medical treatment reports from Southeastern Arizona 
Psychiatric Health Facility from April 1996 indicated a diagnosis 
of diabetes mellitus.  Subsequent treatment reports from 
Southeastern Arizona Behavioral Health Services and Dr. P.E., 
indicated continued diagnosis of, and treatment for, a current 
diabetes mellitus disability.

Although these reports indicate a current disability, many years 
after service 46 years ago, there is no other evidence of record 
which provides a medical nexus between the Veteran's current 
conditions and his service or establishes that the Veteran's 
diabetes mellitus was incurred in, or caused by active service.

Furthermore, over three decades elapsed from the time of the 
Veteran's separation to his first indications of a diabetes 
mellitus diagnosis, and the record is absent for any evidence of 
treatment during that time.  Though not dispositive, this lack of 
treatment is evidence that the Veteran had no symptoms of 
diabetes mellitus for many years after separation from service.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of complaints).

Upon review of the Veteran's SSA records, the Board finds that 
these reports do not add any further favorable evidence to the 
Veteran which is relevant to his claim for service connection for 
diabetes mellitus.

Only the Veteran's own contention that service connection is 
warranted stand in favor of his claim.  To the extent that the 
Veteran is of the opinion that he currently suffers from diabetes 
mellitus and that he had this condition during service, such 
opinions are not competent evidence.  A layperson is generally 
not capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Examples of the kind of medical condition that a layperson is 
competent to identify are found in Barr v Nicholson, 21 Vet. App. 
303 (2007) (varicose veins) and in Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (flat feet).  An example of the kind of medical 
condition of which a layperson is not competent to identify is 
found in Layno v. Brown, 6 Vet. App. 465, 469 (1994) (bronchial 
asthma).

Diabetes mellitus clearly falls into the latter class.  Thus, the 
Veteran's contentions that he currently has this disease and that 
it is related to service many years ago are not competent 
evidence.

In short, the Board finds that both in-service and post-service 
records provide evidence against his claim, clearly indicating a 
problem that began years after service with no connection to 
service.

Hence, the preponderance of the evidence of record is against a 
grant of service connection for diabetes mellitus, and his claim 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).
Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in March 2008 and 
February 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen. With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
The Board finds that the notices provided to the Veteran meets 
these requirements. 

With respect to the claim for service connection for diabetes 
mellitus, in determining whether the duty to assist requires that 
a VA medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R.  § 3.159(c)(4). 

Here, VA has not obtained a medical opinion as to whether the 
Veteran's current diabetes mellitus had onset during service or 
was otherwise etiologically related to his service.  The record 
is absent for any evidence of the second element discussed in 
McLendon, an event, injury, or disease occurring in service or 
within a presumptive period.  For that matter, there is no 
competent evidence of record of any association between the 
Veteran's current diabetes mellitus and his service.  For these 
reasons, the Board declines to afford the Veteran a VA 
examination or obtain a medical opinion for service connection 
for diabetes mellitus.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claims.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


